718 So.2d 358 (1998)
Nancy J. SEKINGER, Appellant,
v.
HERITAGE INSURANCE, INC. and Florida Unemployment Appeals Commission, Appellees.
No. 97-02855.
District Court of Appeal of Florida, Second District.
September 30, 1998.
*359 Nancy J. Sekinger, pro se, Appellant.
John D. Maher, Tallahassee, for Appellee Unemployment Appeals Commission.
No appearance by Heritage Insurance, Inc.
PER CURIAM.
Nancy Sekinger appeals the denial of her claim for unemployment benefits. The appeals referee found that Sekinger is not entitled to unemployment benefits because she voluntarily left her employment without good cause attributable to the employer. See § 443.101, Fla. Stat. (1997). The Unemployment Appeals Commission affirmed the appeals referee's decision. On appeal to this court, the commission's order is entitled to a presumption of correctness. See Kelle v. D.H. Holmes Co., 658 So.2d 1161 (Fla. 2d DCA 1995). We find no legal error and Sekinger failed to show that the finding of disqualification for unemployment benefits was not supported by competent, substantial evidence in the record. Therefore, we affirm the determination that Sekinger is not eligible for unemployment benefits. See Smalls v. Unemployment Appeals Comm'n, 485 So.2d 1 (Fla. 2d DCA 1985); Uniweld Prod., Inc. v. Industrial Relations Comm'n, 277 So.2d 827 (Fla. 4th DCA 1973).
Affirmed.
PARKER, C.J., and FRANK and FULMER, JJ., concur.